Citation Nr: 0701903	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-16 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The appellant is claiming death benefits as the daughter of 
an individual who had service with the United States Armed 
Forces, Far East (USAFFE), from December 1941 until his death 
in July 1942.  The decedent's service has not been verified 
by the National Personnel Records Center (NPRC).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 determination of the 
above Department of Veterans Affairs (VA) Regional Office 
(RO), which held the appellant does not have legal 
entitlement to VA death benefits.


FINDINGS OF FACT

1.  The appellant was born in April 1942 and was 62 years old 
when she applied for VA death benefits in October 2004.  

2.  The appellant was married previously.  

3.  The evidence of record does not establish that the 
appellant was permanently incapable of self support by reason 
of physical or mental defect before she attained the age of 
18.  


CONCLUSION OF LAW

The appellant may not be recognized as a child for the 
purpose of entitlement to VA death benefits.  38 U.S.C.A. 
§ 101(4) (West 2002); 38 C.F.R. § 3.5, 3.57, 3.356 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, when the interpretation of a statute is 
dispositive of the issue on appeal, neither the duty-to- 
assist nor the duty-to-notify provisions of the VCAA are 
implicated.  The Court has also recognized that enactment of 
the VCAA does not affect matters before it on appeal from the 
Board when the question is limited to statutory 
interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  
In this case, eligibility for VA benefits as the child of a 
veteran is outlined by statute and regulation.  The Board's 
review is therefore limited to interpretation of the 
pertinent law and regulations, and thus the VCAA does not 
apply to this case. 

II.  Facts and Analysis

The appellant is seeking entitlement to dependency and 
indemnity compensation (DIC) benefits as the child of an 
individual who served in the USAFFE during World War II.  

VA law provides entitlement to dependency and indemnity 
compensation to a veteran's surviving spouse, child, or 
parent because of a service-connected death.  38 U.S.C.A. 
§ 101(14) (West 2002); 38 C.F.R. § 3.5 (2006).  For purposes 
of determining eligibility as a claimant under Title 38 of 
the United States Code, a child must be unmarried and must 
either be under the age of 18, have become permanently 
incapable of self-support before the age of 18, or be between 
the ages of 18 and 23 and pursuing a course of instruction at 
an approved educational institution.  See 38 U.S.C.A. 
§ 101(4)(A); 38 C.F.R. § 3.57(a)(1), 3.356.  

In this case, the facts are not in dispute.  The appellant's 
application for VA death benefits reflects that the appellant 
was born on April [redacted], 1942, and was 62 years old when she 
applied for DIC benefits in October 2004.  The appellant's 
application also reflects she has been married previously.  
In addition, the evidence does not show, nor does the 
appellant assert that, prior to turning 18 years old in April 
1960, she was permanently incapable of self-support.  

The Board acknowledges the appellant's contention that she is 
entitled to VA death benefits based on her father's military 
service and her status as his only surviving child.  However, 
due to her age, the fact that she has been married 
previously, and the lack of evidence showing she was 
permanently incapable of self-support prior to turning 18 
years old, the Board must find that the appellant is not a 
child for VA benefits-eligibility purposes, and thus does not 
meet the eligibility requirements for VA death benefits.  

In a case such as this, where the law and not the evidence is 
dispositive, the claim must be denied because of the lack of 
legal entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426, 429-430 (1994).


ORDER

Because the appellant is not a child for purposes of 
entitlement to VA benefits, eligibility for VA death benefits 
is denied.  



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


